       Case 1:19-cr-00462-KPF Document 57 Filed 10/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  v.
                                                    19 Cr. 462 (KPF)
HABEEB AUDU, ALADE KAZEEM
SODIQ, ABDULAI KENNEDY SAAKA,                           ORDER
and DOMINIC FRANCIS LABIRAN,

                        Defendants.

KATHERINE POLK FAILLA, District Judge:

     The Court previously scheduled a jury trial in this matter set to begin

on November 2, 2020. Trial is hereby ADJOURNED sine die as to all

Defendants.

     SO ORDERED.

Dated: October 2, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
